Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William B. Slate on 01/26/2022.
The application has been amended as follows: 
The claims below replace all previous versions.

Claim 20. 	A rotor body and balance weight assembly combination comprising:
a rotor body having:
a central longitudinal axis;
a flange with a circumferential array of apertures; and
a surface spaced radially apart from the flange and having a plurality of blind recesses, each aligned with a respective associated one of the apertures; and 
a rotor balance weight assembly mounted to the flange at a respective associated one of the apertures.

Claim 25. 	(Canceled)

Claim 26. 	The rotor body and balance weight assembly combination of claim [[25]] 24 wherein:
each said blind recess is doubly concave.

Claim 29. 	(Canceled)

Claim 30. 	The rotor body and balance weight assembly combination of claim 20 wherein:
each said blind recess is doubly concave.

Claim 32. 	The rotor of claim 31 wherein the rotor balance weight assembly
comprises:
a weight having:
a passageway having a first end and a second end; and
an internal thread along the passageway; and
a fastener having:
a shank having a first end and a second end and an external thread engaged to the passageway internal thread;
an engagement feature at the shank first end for engagement by a tool to turn the fastener; and
blind recess associated with the associated one of the apertures.

Claim 33. 	The rotor of claim 31 wherein the rotor balance weight assembly
comprises:
a weight having:
a passageway having a first end and a second end;
an internal thread along the passageway; and
a boss at the first end of the passageway, the boss in said respective associated one of the apertures; and
a fastener having:
a shank having a first end and a second end and an external thread engaged to the passageway internal thread;
an engagement feature at the shank first end for engagement by a tool to turn the fastener; and
a head at the second end, the head in the blind recess associated with the associated one of the apertures.

Claim 34. 	A gas turbine engine having:
an axis;
a rotor mounted [[tor]] for rotation about the axis and comprising:
a rotor body having:
a flange with a circumferential array of apertures; and
blind recesses, each aligned with a respective associated one of the apertures;
and
a plurality of stages of blades mounted to the rotor body.

Claim 35. 	The gas turbine engine of claim 34 wherein:
each said blind recess is doubly concave.

Claim 38. 	A gas turbine engine having:
an axis;
a rotor mounted [[tor]] for rotation about the axis and comprising:
a rotor body having:
a flange;
a surface spaced radially apart from the flange; and
a circumferential array of mounting features, each comprising:
an aperture through the flange; and
an associated blind recess in the surface aligned with the aperture; and 
a plurality of stages of blades mounted to the rotor body.

Claim 39. 	The gas turbine engine of claim 38 wherein:
each said blind recess is doubly concave.
Allowable Subject Matter
Claims 20-22, 24, 26, 28, and 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 11/12/2021 in conjunction with the examiner’s amendment above have obviated the rejections of record. Accordingly, claims 20-22, 24, 26, 28, and 30-41 are allowable over the prior art because the prior art does not disclose that the recess is blind, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745